This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 124
In the Matter of Jorge L.
Linares,
            Appellant,
         v.
Andrea W. Evans, &c.,
            Respondent.




          Alfred O'Connor, for appellant.
          Kate H. Nepveu, for respondent.
          Columbia Law School Prisoners and Families Clinic of
Morningside Heights Legal Services; Tim Brennan et al., amici
curiae.




MEMORANDUM:
          The order of the Appellate Division should be affirmed,
without costs.
          Petitioner challenges the validity and potential
application of certain regulations of the Board of Parole which
address risks and needs assessments and related matters (see 9
NYCRR 8002.3 [a]).   However, the Board promulgated those

                               - 1 -
                                 - 2 -                           No. 124

regulations after its determination here and has not had an
opportunity to consider petitioner's arguments.       Given the impact
that a determination of petitioner's claims will certainly have
in this and future cases, the more prudent course is to leave the
propriety of the regulations to be raised in the first instance
before the Board (see Walton v New York State Dept of
Correctional Servs, 8 NY3d 186, 197 [2007]; Schiavone v City of
New York, 92 NY2d 308, 317 [1998]; see also Red Hook/Gowanus
Chamber of Commerce v New York City Bd of Stds, 5 NY3d 452,
461-462 [2005]).    Because, under the particular circumstances of
this case, none of petitioner's statutory and regulatory claims
are reviewable on appeal at this juncture, we express no opinion
on the merits of those claims.
*   *   *   *   *    *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed, without costs, in a memorandum. Chief Judge
Lippman and Judges Pigott, Rivera, Abdus-Salaam and Fahey concur.
Judge Stein took no part.

Decided October 22, 2015




                                 - 2 -